Opinion issued September 12, 2013.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas


                              NO. 01-12-00243-CR


                      BRODRECK HEARNE, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1330405


                                   OPINION


      Brodreck Lee Hearne pleaded guilty to the felony offense of injury to a child

without an agreed recommendation as to punishment. After a bench trial on

punishment, the trial court sentenced Hearne to fifteen years’ confinement. The
written judgment ordered that Hearne pay $234 in court costs. On appeal, Hearne

contends that insufficient evidence supports the trial court’s assessment of court

costs in the judgment absent a bill of costs. Specifically, he contends that “no

documentation” supports the court costs and that “[t]here is no certified bill of

costs in the appellate record.” After receiving the parties’ briefs, this court ordered

the trial court clerk to supplement the record with a bill of costs. The trial court

clerk has supplemented the record with a document titled “J.I.M.S. Supplemental

Costs Bill Assessment,” identifying each cost assessed. We hold that sufficient

evidence supports the costs recited in the original judgment and, therefore, affirm.

                                      Discussion

      Chapter 103 of the Texas Code of Criminal Procedure, entitled “Collection

and Recordkeeping,” governs those two aspects of costs in criminal cases. TEX.

CODE. CRIM. PROC. ANN. arts. 103.001–.012 (West 2006 & Supp. 2012); see

Cardenas v. State, No. 01-11-01123-CR, 2013 WL 1164365, at *4 (Tex. App.—

Houston [1st Dist.] Mar. 21, 2013, pet. granted). The clerk of the court must keep

a record of each fee or item of cost charged for a service rendered in a criminal

action or proceeding. TEX. CODE. CRIM. PROC. ANN. art. 103.009(a)(1) (West

2006). If a criminal action or proceeding is appealed, “an officer of the court shall

certify and sign a bill of costs stating the costs that have accrued” and send it to the

                                           2
court to which the action is appealed. Id. art. 103.006. When, as in this case, the

bill of costs was not sent to this court and made part of the record, we may direct

the trial court clerk to supplement the record with the bill of costs. TEX. R. APP. P.

34.5(c); Cardenas, 2013 WL 1164365, at *4; Thomas v. State, No. 01-12-00487-

CR, 2013 WL 1163980, at *1 (Tex. App.—Houston [1st Dist.] Mar. 21, 2013, no.

pet.).

         We review the sufficiency of the evidence supporting the award of costs in

the light most favorable to the trial court’s judgment. See Mayer v. State, 309

S.W.3d 552, 557 (Tex. Crim. App. 2010); Cardenas, 2013 WL 1164365, at *4;

Thomas, 2013 WL 1163980, at *3. The record shows the district court convicted

Hearne of a felony, supporting each of the following costs listed in the cost

assessment: “Clerks Fee” of $40; 1 “Security Fee” of $5; 2 “Consolidated Court

Costs” of $133; 3 “Jury Reimbursement Fee” of $4; 4 “DC Records Preservation”



1
         See TEX. CODE CRIM. PROC. ANN. art. 102.005(a) (West 2006) (“A defendant
         convicted of an offense in . . . a district court shall pay for the services of the clerk
         of the court a fee of $40.”).
2
         See id. 102.017(a) (West Supp. 2012) (“A defendant convicted of a felony offense
         in a district court shall pay a $5 security fee as a cost of court.”).
3
         See TEX. LOC. GOV’T CODE ANN. § 133.102(a)(1) (West Supp. 2012) (entitled
         “Consolidated Fees on Conviction,” which provides: “A person convicted of an
         offense shall pay as a court cost, in addition to all other costs . . . $133 on
         conviction of a felony . . . .”).

                                                 3
fee of $25; 5 “Support of Indigent Defense” fee of $2; 6 “Support of Judiciary Fee”

of $6; 7 and a “Court Technology Fund Fee” of $4. 8 The cost assessment also lists

a $5 fee for “Arrest W/O Warrant/Capias,” 9 a $5 fee for “Commitment,”10 and a $5



4
      See TEX. CODE CRIM. PROC. ANN. art. 102.0045(a) (West Supp. 2012) (“A person
      convicted of any offense, other than an offense relating to a pedestrian or the
      parking of a motor vehicle, shall pay as a court cost, in addition to all other costs, a
      fee of $4 to be used to reimburse counties for the cost of juror services as provided
      by Section 61.0015, Government Code.”).
5
      See id. art. 102.005(f) (“A defendant convicted of an offense in a . . . district court
      shall pay a fee of $25 for records management and preservation services
      performed by the county as required by Chapter 203, Local Government Code.”).
6
      See TEX. LOC. GOV’T CODE ANN. § 133.107(a) (West Supp. 2012) (“A person
      convicted of any offense, other than an offense relating to a pedestrian or the
      parking of a motor vehicle, shall pay as a court cost, in addition to other costs, a
      fee of $2 to be used to fund indigent defense representation through the fair
      defense account established under Section 79.031, Government Code.”).
7
      See id. § 133.105(a) (West 2006) (“A person convicted of any offense, other than
      an offense relating to a pedestrian or the parking of a motor vehicle, shall pay as a
      court cost, in addition to all other costs, a fee of $6 to be used for court-related
      purposes for the support of the judiciary.”).
8
      See TEX. CODE CRIM. PROC. ANN. art. 102.0169(a) (West Supp. 2012) (“A
      defendant convicted of a criminal offense in a . . . district court shall pay a $4 . . .
      district court technology fee as a cost of court.”).
9
      See id. art. 102.011(a)(1) (West Supp. 2012) (“A defendant convicted of a felony
      or a misdemeanor shall pay the following fees for services performed in the case
      by a peace officer . . . $5 . . . . for making an arrest without a warrant.).
10
      See id. art. 102.011(a)(6) (“A defendant convicted of a felony or a misdemeanor
      shall pay the following fees for services performed in the case by a peace
      officer . . . $5 for commitment or release . . . .”).

                                             4
fee for “Release.”11 The sum of these costs is $234, the amount the trial court

assessed as costs. Accordingly, we hold that sufficient evidence supports the

judgment assessing costs of $234. See Cardenas, 2013 WL 1164365, at *6–7

(holding assessment of costs supported by sufficient evidence when costs consisted

of statutorily mandated costs and record supported imposition of those costs);

Thomas, 2013 WL 1163980, at *3–4 (same); Owen v. State, 352 S.W.3d 542, 547–

48 (Tex. App.—Amarillo 2011, no pet.) (same).

                                    Conclusion

      We affirm the judgment of the trial court.




                                             Rebeca Huddle
                                             Justice

Panel consists of Justices Keyes, Sharp, and Huddle.
Justice Keyes, concurring.
Publish. TEX. R. APP. P. 47.2(b).




11
      See id.
                                         5